Opinion,
Me. Justice McCollum::
The real question in this case is whether the proofs of loss were furnished in time. The contract of insurance provides that “in case of loss the assured shall give immediate notice thereof, and shall render to the company a particular account of said loss, under oath, stating the time, origin and circumstances of the fire.” The loss occured on September 11, 1886, and the proofs were furnished on the 15th of December following. Where no time is fixed by the policy within which the proofs of loss shall be furnished, a reasonable time is allowed. What is a reasonable time depends on the circumstances. In the present case, the question was referred to the jury, with the instruction that if the proofs of loss were not furnished in a reasonable time after the fire, there could be no recovery.
The contention of the plaintiff in error is that this was a question for the court, and it is urged in support of it, that a proper construction of the act of June 27, 1888, P. L. 165, re*396quires the assured to furnish the preliminary proofs of loss within twenty days from its occurrence, and that upon the whole evidence a case of unauthorized and unreasonable delay in making the proofs is presented. The act of June 27, 1883, provides that “ The conditions of insurance as to the notice of loss and the furnishing of preliminary proof, shall be deemed to have been complied with, if the assured.....shall furnish to the company at its general office, or to the agent of the company who countersigned the policy or policies of insurance, the notice of loss within ten days from the date of the fire, and the preliminary proofs within twenty days from said date.” It is an act for the protection of persons sustaining loss of property by fire, where the same is covered by contracts of indemnity by fire insurance companies, and it is so entitled. It avoids all controversy as to compliance with these conditions, if the assured gives notice and furnishes proofs of the loss within the time therein mentioned, but it does not exact from him the notice or proofs within that time. It may aid, but it cannot embarrass him, in the enforcement of his claim.
Whether the proofs were furnished in a reasonable time ,is to be ascertained from the circumstances developed by the evidence ; from the conduct of the insurers and the insured, and from their negotiations and what passed between them respecting the loss and the time and manner of proving it. Where the facts and circumstances are not clearly established and the evidence as to them is conflicting, the case is for the jury under proper instructions as to the law governing it: Home Ins. Co. v. Davis, 98 Pa. 280; Amer. F. Ins. Co. v. Hazen, 110 Pa. 530.
In the present case, if the evidence produced by the assured is credited, there was an honest effort on his part to comply with the directions of the company in everything relating to the proof and settlement of his loss. It shows that considerable time was necessarily occupied in procuring duplicate bills and accounts of his purchases, and other data, as required by the company, and in obtaining the sworn statements of Spear, in pursuance of the agreement of October 4th; that in the latter part of November the insurer refused to adjust the loss on the basis before agreed upon, directed him to make formal proofs and promised to send him blanks for that purpose, but did not, and that after the proofs were furnished no objection was made to the delay in sending them.
*397We think the question, whether the proofs of loss were furnished in a reasonable time, was properly referred to the jury and that it was correctly answered by the verdict.
Judgment affirmed.